Citation Nr: 0304685	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-27 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for intervertebral disc syndrome (IDS) with left 
sciatic nerve pain (formerly classified as neurologic 
impairment of the left leg), from October 28, 1995 to May 17, 
2001; in excess of 40 percent from May 18, 2001 to June 20, 
2001; and in excess of 60 percent on and after August 1, 
2001.  

2.  Entitlement to an initial compensable rating for 
residuals of a left acetabulum fracture.  


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 28, 1992 to 
October 27, 1995.  
This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Regional Office (RO) 
in Waco, Texas, in May 1996.  The RO, in pertinent part, 
granted entitlement to service connection for residuals of a 
left acetabulum fracture and residuals of a left sacro-iliac 
and pubic symphysis disruption ( now rated as reported in 
issue one on the title page of this decision).  Each 
disability was assigned an initial noncompensable evaluation 
effective October 28, 1995.  

In November 1999 the RO affirmed the determinations 
previously entered, and granted entitlement to service 
connection for neurologic impairment of the left leg with 
assignment of a noncompensable evaluation effective October 
28, 1995.

In July 2000 the Board remanded the claims to the RO for 
additional evidentiary development and adjudicative actions.  

In October 2002 the RO granted an initial compensable 
evaluation of 20 percent rating for IDS with left sciatic 
nerve pain from October 28, 1995 to May 17, 2001.  The RO 
assigned an increased evaluation of 40 percent effective May 
18, 2001 until June 21, 2001, at which time a temporary total 
convalescence evaluation was assigned effective until July 
31, 2001.  The RO assigned an increased evaluation of 60 
percent  August 1, 2001.  The RO affirmed the noncompensable 
rating for the left acetabulum was affirmed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From October 28, 1995, through May 17, 2001, IDS with 
left sciatic nerve pain was manifested by no more than 
moderate disability with recurring attacks, with no evidence 
of severe impairment productive of recurring attacks and 
intermittent relief was not demonstrated.  

3.  From May 18, 2001, through June 21, 2001, IDS with left 
sciatic nerve pain was manifested by no more than severe 
disability with recurring attacks and intermittent relief 
with no evidence of pronounced impairment productive of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle, jerk, or other neurological findings appropriate to 
site of disease disc with little intermittent relief was not 
demonstrated.  

4.  On an after August 1, 2001, IDS with left sciatic nerve 
pain has been productive of not more than pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle, jerk, or other neurological findings 
appropriate to site of disease disc with little intermittent 
relief.  

5.  From September 23, 2002, IDS with left sciatic nerve pain 
has not been shown to be productive of greater impairment 
than that compatible with incapacitating episodes having a 
total duration of at least six weeks for a year.

5.  Residuals of a left acetabulum fracture have not been 
shown to be productive of any ascertainable disablement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for IDS with left sciatic nerve pain) October 28, 
1995, through May 17, 2001, in excess of 40 percent from May 
18, 2001 to June 20, 2001; and in excess of 60 percent on and 
after August 1, 2001 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, DC 5293 (effective prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293; 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002).  

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the left acetabulum have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was injured in June 1993 when he was run over by 
a vehicle.  A sacroiliac and pubis symphysis sprain was 
noted.  No further treatment of this condition was noted and 
there was no report of limitation of motion.  X-ray and 
computerized tomography (CT) scan also confirmed a transverse 
fracture of the anterior column of the left acetabulum.  On 
the last orthopedic follow-up in April 1994, he was able to 
run 2 miles with mild tightness afterwards.  Examination at 
that time showed right and left hip range of motion (ROM) 
equal.  No limitation of activities was indicated.  

Postservice records include treatment documents dated in June 
1996.  At that time, the veteran was seen by a chiropractor 
for low back pain with radiation into the lower left 
extremity.  VA records include the report from a September 
1996 orthopedic evaluation.  At that time he reported a 
burning pain that was primarily located in the lateral thigh 
area.  He also described burning pain in his low back and 
sensation of loss of control of the left ankle.  He stated 
that it was difficult to negotiate stairs, either up or down, 
and he said that he had to stop frequently for rest.  He 
slept on his back or stomach, but was unable to sleep on his 
side due to pain in his left hip.  Physical examination 
revealed normal ambulation without any obvious limp.  Toe 
walking and forward bending were intact, but heel walking 
produced pain in the left hip.  Deep tendon reflexes were 
equal bilaterally, and there were no areas of local loss of 
sensation.  There was no swelling, deformity, or impairment 
of knee function.  There was no evidence of muscle atrophy.  
He had full ROM of both lower extremities.  



As to the left hip, X-rays and electromyography (EMG) studies 
were interpreted as normal.  The veteran reported pain in the 
left hip and some numbness of his toes.  At the time of 
injury, he had been unable to lift his left leg to cross over 
the right without using his hands for assistance.  He said 
that with time there had been some improvement with that 
function, as well as other symptoms associated with his hip 
fracture.  

Subsequently added to the record were VA treatment records 
dated in 2000 and 2001.  These records reflect that the 
veteran was seen in May 2000 for complaints of generalized 
arthralgias and left leg parenthesis since the inservice 
injury.  He was uncomfortable all of the time and was unable 
to sit for any length of time.  He was unable to jog.  

VA X-rays of the lumbar, sacroiliac, and left hip were 
interpreted as normal in November 2000.  Additional VA 
records reflect that the veteran was to undergo surgery for 
traumatic piriformis syndrome of the left lower extremity.  
Neurolysis, left sciatic surgery, was performed in June 2001.  
There was some numbness in the thigh 5 days after this 
procedure, and the veteran was advised to keep exercising to 
keep the nerve from attaching to the other tissue.  

A May 2001 VA examination report shows that the veteran 
underwent physical therapy for back and hip complaints after 
his inservice injury.  Examination of the spine showed no 
deformity or tenderness.  He walked well on his toes and 
heels.  There was tenderness in the left sciatic notch.  
Strength in all major motor groups was normal, except for 
eversion and dorsiflexion of the left ankle which was good.  
The examiner diagnosed traumatic piriformis syndrome, left 
lower extremity which produced the same symptoms as IDS, 
severe, with recurrent attacks with intermittent relief.  An 
intolerance to sitting and numbness and weakness in the left 
lower extremity was noted.  

ROM of the left hip was to 15 degrees of extension, 40 
degrees of external rotation, and 46 degrees of internal 
rotation.  X-ray of the pelvis showed sclerosis of the left 
side of the pubic symphysis.  X-ray of the left hip was 
normal.  There was no tenderness of the iliac crests and hips 
nor over the greater trochanter or the pubic symphysis.  

Subsequently dated VA records include a September 2001 
document which reflects that the veteran complained that his 
left lower extremity pain was as bad as it was before his 
surgery.  A magnetic resonance imaging (MRI) completed in 
February 2002 showed a herniated disc at L4-L5 which was 
thought to be the source of his recurrent left sciatic pain.  
It was noted that this was impinging the left L4 nerve root.  
The MRI was done because of the veteran's increasing left 
lower extremity symptoms.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
Additionally, as to IDS, See VAOPGCPREC 36-97.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).  

The Board points out that there have been recent changes in 
the law regarding the veteran's IDS.  Since this change 
occurred while the veteran's appeal was pending, application 
of both the old and revised law is considered and the law 
that is more favorable to the veteran's claim is applied.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13.  The 
veteran was provided with both the old and revised law 
regarding this DC in an October 2002 supplemental statement 
of the case.  

However, it is important to note that the Board must apply 
the old law prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  



In this case, as the veteran has been awarded a 60 percent 
evaluation for IDS prior to the enactment of the new law.  

The previous criteria under DC 5293 provide for a 
noncompensable rating when IDS is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

Under the revised criteria for rating IDS, a 10 percent 
evaluation may be assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
40 percent with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; 60 percent with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a; DC 5293 (effective 
September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The veteran's residuals of left acetabulum fracture is rated 
by analogy to impairment of the thigh pursuant to 38 C.F.R. 
§ 4.71a, DC 5253.  

DC 5253 provides for a 10 percent evaluation when impairment 
of the thigh produces limitation of rotation where the 
affected cannot toe-out more than 15 degrees.  A 10 percent 
rating is also warranted when limitation of adduction of the 
thigh results in the inability to cross the legs.  A 20 
percent evaluation is warranted when impairment of the thigh 
results in limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karna, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In a supplemental statement of the case dated in December 
2002, the provisions and requirements of the VCAA of 2000 
were discussed.  The RO specifically indicated that it had 
considered the veteran's claims under the new law.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran, including the 
above cited December 2002 supplemental statement of the case, 
the RO has informed him of the evidence he should obtain and 
which evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluations

IDS with Left Sciatic Nerve Pain

As noted earlier, when service connection was first granted 
for the veteran's back disorder, now classified as IDS with 
left sciatic nerve pain, a noncompensable evaluation was 
assigned.  

In an October 2002 rating decision, however, the RO 
determined that a 20 percent rating for IDS with left sciatic 
nerve pain was warranted from the initial date of service 
connection on October 28, 1995, until May 17, 2001.  On May 
18, 2001, a 40 percent was warranted, and a TTR based on 
treatment necessitating convalescence was assigned effective 
from Jun 21, 2001, until the end of July 2001.  On August 1, 
2001, a 60 percent evaluation was assigned.  In this appeal, 
the Board has looked at each period in question and 
determined if an increased evaluation, in excess of the 
assignment granted, is warranted at any time during the 
appeal process.  It is concluded that no increased ratings 
are warranted as explained in further detail below.  

The Board agrees with the RO's assignment of an initial 20 
percent evaluation from the date following the veteran's 
discharge from service through May 17, 2001, as VA records in 
1996 show that during flare-ups the veteran complained of 
recurring attacks.  He had neurological symptoms in the left 
lower extremity, and he complained of the inability to sit 
for any length of time and difficulty with sleeping on the 
left side.  These symptoms clearly meet the criteria for a 20 
percent rating, but recurring attacks with only intermittent 
relief and disability that is best described as severe, is 
not shown.  A rating in excess of 20 percent for the period 
of time in question is not warranted.  

The Board also agrees with the 40 percent evaluation assigned 
from May 18, 2001, through the end of July 2001.  It is noted 
that the VA examination resulting in a higher evaluation was 
conducted on May 18, 2001.  It was not until that time that 
the veteran exhibited the symptoms which reflect that a 
disability rating of 40 was warranted.  Specifically, it is 
noted that the examiner diagnosed traumatic piriformis 
syndrome of the left lower extremity.  It was manifested by 
left sciatic pain, intolerance to sitting, numbness, and 
weakness of the left lower limb with prolonged walking.  It 
was at the time of this examination that the examiner opined 
that the veteran's IDS was best described as "severe" with 
recurring attacks and only intermittent relief.  As indicated 
earlier, DC 5293 provides for a 40 percent rating for severe 
IDS.  

For a rating in excess of 40 percent for the period in 
question, the veteran would have had to show pronounced IDS 
with persistent symptoms compatible with sciatic neuropathy 
and other neurological findings as provided in detail above 
in the "criteria" portion of this decision.  

The evidence reflects that the criteria to warrant a 60 
percent evaluation were not indicated until after the 
veteran's surgery was performed in June 2001.  While there 
was some initial relief, records from as early as September 
2001 show that he reported that his pain was as bad as 
before.  It was later shown that he had a herniated disc at 
L4-L5 pressing his nerve root.  Thus, the 60 percent rating 
is appropriate on and after August 1, 2001.  

The VA's General Counsel has determined that IDS involves 
loss of range of motion.  Therefore, pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under DC 5293.  
See VAOPGCPREC 36-97.  However, even considering the 
veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than moderate IDS with 
recurring attacks for the period from October 28, 1995, 
through May 17, 2001.  Additionally, even when considering 
the veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than severe IDS with 
recurring attacks and intermittent relief for the period from 
May 18, 2001 through June 20, 2001.  Clearly, the veteran's 
IDS gradually increased in severity, but manifestations of 
his disorder were primarily manifested in radiating symptoms 
in the left lower extremity which were contemplated by DC 
5293.  While he complained of left leg weakness and numbness 
and a lack of lack of endurance with prolonged activity, the 
reported findings as to range of motion do not show 
significant limitation at any time.  This is true even when 
consideration is given to additional loss of motion due to 
pain, weakness, fatigue and incoordination.

Moreover, as to the period on and after August 1, 2001, it is 
important to note than the DeLuca, supra, standards do not 
apply.  In explanation, it is noted that this is true when a 
claimant is at the maximum for limitation of motion and where 
a higher evaluation is based on ankylosis.  Johnson, supra. 


Given that the veteran is now at 60 percent for his IDS, and 
as this is the maximum rating pursuant to DC 5293, and a 
higher evaluation requiring ankylosis pursuant to 38 C.F.R. 
§ 4.71a, DCs 5286 and 5289 or vertebral fracture residuals 
under DC 5285, the DeLuca standards do not apply as to the 
period on and after August 1, 2001.  

Thus on reviewing the evidence of record, the Board does not 
find a basis for an increase in excess of the ratings 
assigned for each period in question.  Based on the totality 
of the evidence as discussed above, the veteran's low back 
disability does not show the criteria necessary for a higher 
evaluation under any of the relevant DC as to the periods in 
question.  In other words, entitlement to an initial 
evaluation in excess of 20 percent for IDS with left sciatic 
nerve pain, for the period from October 28, 1995, until May 
17, 2001, is denied.  Entitlement to an evaluation in excess 
of 40 percent for the period from May 18, 2001, until June 
20, 2001,is denied, and entitlement to an evaluation in 
excess of 60 percent on and after August 1, 2001, is denied.  

The Board notes that the rating period in question beginning 
August 1, 2002, includes September 23, 2002 and thereafter, 
when the revised criteria for rating IDS became effective.  
As the veteran was already in receipt of the maximum 
schedular evaluation for IDS prior thereto, there is no basis 
for assignment of a higher rating under these new criteria 
which, in any event, on the basis of the evidence of record 
are not met.  

Of course, the Board may not apply the revised criteria for 
rating IDS prior to their effective date.  DeSousa v. Gober, 
10 Vet. App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F. 3d. 1577 (Fed. Cir. 1997).  

In view of the foregoing discussion, it is clear that the 
Board finds no basis for changing the "staged" ratings 
already assigned for IDS.  Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for IDS.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Residuals of Left Acetabulum Fracture

The veteran's service-connected fracture of the left 
acetabulum is rated by analogy to impairment of the thigh 
under 38 C.F.R. § 4.71a, DC 5253.

Significantly, the Board notes that the evidence demonstrates 
that following the veteran's inservice accident in 1993, the 
fracture of the left hip was as normal as confirmed by X-rays 
and without painful residuals.

The Board notes that the objective evidence of record fails 
to demonstrate any associated limitation of motion of an 
affected joint, instability, muscle atrophy and weakness or 
neurologic impairment or functional loss due to flare-ups 
supported by adequate pathology.

The Board points out that a separate compensable evaluation 
is in effect for IDS with left sciatic nerve pain, as 
indicated above, the manifestations of which, may not be 
considered in determining entitlement to an increased rating 
for residuals of a fracture of the left acetabulum.  See 38 
C.F.R. § 4.14.

Moreover, the record lacks confirmation of adequate pathology 
related to service-connected disability either meeting or 
more nearly approximating the criteria for a compensable 
evaluation under Diagnostic Code 5253.  As such, the practice 
known as "staged ratings" as cited in Fenderson, supra, is 
not for application in this case.

Also, the Board has considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59, but finds no adequate pathology 
associated with service-connected residuals of a left 
acetabulum fracture upon which to base any increased 
compensable evaluation.  Overall, the preponderance of the 
evidence is negative and against the grant of an initial 
increased (compensable) evaluation for residuals of a 
fracture of the left acetabulum.

As the Board has denied the claim for an increased 
evaluation, no basis exists upon which to predicate 
consideration of staged ratings.  Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of a fracture of 
the left acetabulum.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Final Considerations as to Both Issues on Appeal

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue, but 
did not grant increased evaluations on this basis.
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for IDS with left sciatic nerve pain, from October 28, 1995, 
until May 17, 2001; in excess of 40 percent from May 18, 2001 
until June 20, 2001, and in excess of 60 percent on and after 
August 1, 2001, is denied.  

Entitlement to an initial compensable rating for residuals of 
a left acetabulum fracture is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

